Citation Nr: 0901532	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD) prior May 15, 2007, and 
50 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel






INTRODUCTION

The veteran had active service from July 1971 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The July 2006 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective February 
18, 2005, (date of receipt of original claim).  In June 2007, 
the RO increased the evaluation of the veteran's service-
connected PTSD to 50 percent, effective May 15, 2007.  As the 
veteran contends that a higher initial rating is warranted, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that in an increased rating claim, a claimant is 
presumed to be seeking the maximum amount permitted).  


FINDINGS OF FACT

1.  Prior to May 15, 2007, the veteran's service-connected 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

2.  From May 15, 2007, the evidence of record does not 
demonstrate that the veteran's PTSD resulted in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; a neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting) and, an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating for PTSD 
greater than 30 percent prior to May 15, 2007, and 50 percent 
thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in March 2005 and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, because 
VA's notice criteria was satisfied when the RO granted 
service connection, the Board also finds that VA does not run 
afoul of the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran contends that he is entitled to an initial rating 
higher than 30 percent for his service-connected PTSD from 
February 18, 2005, until May 14, 2007, and higher than 50 
percent thereafter.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD was rated as 30 percent 
disabling from February 18, 2005, until May 14, 2007, and 50 
percent disabling thereafter.  See 38 C.F.R. § 4.130, 
DC 9411.

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 31-40 indicates some impairment in reality testing 
or communication or major impairment in several areas, such 
as work of school family relations, judgment, thinking or 
mood.  A GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

The veteran's service personnel records show that he was 
awarded the Vietnam Service Medal, Vietnam Campaign Medal, 
the Cross of Gallantry, and the Combat Action Ribbon.  These 
records also show the veteran served for 25 months in Vietnam 
between February 1968 and March 1970.  

A VA Mental Status examination dated in January 2005 shows 
that the veteran reported a history of alcohol abuse and 
anger management issues.  He described four marriages-the 
first lasting two years; the second, five years, the third, 
20 years ending with his wife's suicide; and his current 
fourth marriage.

The examiner noted a groomed appearance with good hygiene, 
normal speech, cooperative behavior, and depressed mood with 
congruent affect.  No suicidal or homicidal ideations were 
noted and the veteran appeared oriented with logical thought 
processes.  Memory and attention span were good.  The veteran 
was diagnosed as having PTSD and major depressive disorder, 
and a GAF score of 69 was assigned.

A treatment record dated November 2005 shows the veteran 
reporting irritable mood all the time.  He expressed fear 
that his job was in jeopardy due to anger management issues.  
The veteran further reported poor sleep, nightmares, racing 
thoughts, and violent ideation towards others but no intent 
to follow through on the ideation.  The veteran stated he was 
not interested in PTSD group therapy and was prescribed 
Depakote.

In November 2005 the veteran reported that he felt his 
symptoms had worsened in the previous months.  He was 
described as anxious and depressed.  The veteran reported 
that he did not have intent to harm others but did not trust 
himself with his violent outbursts.  The veteran stated that 
he had a good relationship with his wife but feared his anger 
problems were damaging the relationship.  The patient began 
taking Celexa but stopped after he began having suicidal 
ideation.  In March 2006 the veteran began taking Seroquel.

An April 2006 treatment record shows the veteran reporting an 
improvement in his condition.  The veteran's mood was 
improved and he reported decreased nightmares.

The veteran underwent a VA examination in June 2006.  He 
reported a restricted range of affect, "either angry or 
blah."  The veteran stated he had a history of attendance 
problems at work but denied any other work difficulties.  The 
examiner diagnosed PTSD with mild symptoms, dysthymia, 
alcohol abuse, and assigned a GAF of 60.  

On July 26, 2006 service connection for PTSD was granted, and 
an initial rating of 30 percent was assigned effective 
February 18, 2005.

A treatment note from July 2006 indicates that the veteran 
had separated from his wife.  He reported his mood as 5/10 
but denied suicidal thoughts.  The veteran also denied racing 
thoughts, impulsivity, and hallucinations.  The examiner 
determined the veteran was alert and oriented with good 
speech, judgment and insight.

A statement in support of the claim from the veteran's wife 
dated November 26, 2006, is consistent with previously 
reported symptoms.  The veteran's spouse reported disturbed 
sleep patterns including nightmares; anger management 
problems, specifically road rage; and work attendance issues.

Statements from the veteran reiterate much of the reported 
history.  He stated he was involved in numerous arguments 
with customers and fellow employees at work.  He indicated 
that he had no real friends, because any potential friends 
found his rage too intense and scary.  The veteran also 
admitted to a physical altercation with his second wife.  

The veteran was afforded a VA examination on May 15, 2007.  
The examiner diagnosed severe and chronic PTSD and assigned a 
GAF score of 50.  The veteran reported deteriorating 
relationships and an incident where he pulled a knife and cut 
a fellow motorist during an episode of road rage.  The 
examiner opined that the veteran's PTSD had worsened since 
his last evaluation.  The examiner reported diminished social 
interest, social and emotional detachment, homicidal 
ideation, anger, hypervigilance, paranoia, and distrust of 
others.  The examiner determined the veteran's mood disorder 
was secondary to his PTSD but that his alcohol abuse was a 
separate issue.

In a June 2007 rating decision, the veteran's disability 
rating was increased from 30 percent to 50 percent disabling 
effective May 15, 2007.  

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability rating for PTSD greater than 30 percent before May 
15, 2007, and greater than 50 percent thereafter.

Prior to May 15, 2007, the record does not show symptoms 
indicating a rating higher than 30 percent is warranted.  
Such symptoms would include impaired abstract thinking, 
impairment of short and long-term memory, flattened affect, 
or panic attacks occurring more than once a week.  

Although the veteran had displayed some of the symptoms of a 
50 percent disabling rating such as flattened affect and 
disturbances in mood, these were outweighed by other 
evidence.  The veteran reported at the June 2006 VA 
examination that he did not have difficulties at work other 
than some attendance issues.  Notably, the two GAF scores 
reported during this time (a January 2005 score of 69 and a 
June 2006 score of 60) indicate, at worst, moderate symptoms.

The Board finds that the veteran's condition has declined and 
is productive of a 50 percent rating, and no higher, 
beginning May 15, 2007.  Although the veteran's symptoms had 
no doubt worsened before this date, May 15, 2007, is the 
earliest factually ascertainable date a 50 percent rating is 
warranted.

At the May 15, 2007, VA examination the examiner reported a 
GAF score of 50 indicating serious symptoms.  Furthermore, 
the veteran's social relationships had deteriorated as 
evidenced by his separation from his wife.  The veteran's 
reported knife fight supports the worsening of his anger 
control difficulties.  The examiner found the veteran to be 
paranoid with disturbances in mood secondary to PTSD.

Despite the veteran's increased symptoms the Board does not 
find that the veteran qualifies for a disability rating of 70 
percent or higher.  The veteran would need to display 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as auditory or visual 
hallucinations, signs of disorganized thinking, 
intermittently illogical speech, neglect of personal 
appearance and hygiene, or suicidal ideation.

Extraschedular

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
governing norms.  The record does not show that the veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  More over, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture. 

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD prior to May 15, 2007, and greater than 50 percent 
thereafter, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


